﻿May I, on behalf of the
delegation of Jamaica, convey to Mr. Razali Ismail our
warmest congratulations on his election as President of
the fifty-first session of the General Assembly. In so
doing we pay tribute to his country, Malaysia, which is
linked to Jamaica by close ties of friendship and
collaboration and which continues to play a prominent
role in international affairs. I would assure him of the full
support and cooperation of the Jamaican delegation in the
deliberations on the many important issues before us.
I should like to congratulate your predecessor, His
Excellency Mr. Diogo Freitas do Amaral, for the able
manner in which he guided the work of the fiftieth
session. Let me also express appreciation to the Secretary-
General, Mr. Boutros Boutros-Ghali, for his untiring
efforts to promote peace and development.
There are many who, with good reason, approach
this fifty-first session with a sense of despair and deep
concern about the future of the United Nations and the
vital mission that it must undertake on behalf of the
peoples of the world. They look back at the promises and
the pledges made during the fiftieth anniversary
celebrations and try to reconcile these lofty messages with
the continuing crisis being faced by this body and the
difficulties confronting the multilateral system.
Rather than dwelling on the missed opportunities and
the difficulties that have confronted us, my delegation
would wish for this Assembly to recognize the imperative
15


need for effective global action in the pursuit of the goals
of international peace and security, economic and social
well-being, and justice for all. In so doing, we must all
reaffirm our commitment to the principles on which the
United Nations is based. Our Prime Minister, P. J.
Patterson, and other world leaders joined in renewing the
collective commitment to these principles at last year’s
Special Commemorative Meeting.
The fundamental goal of the United Nations is the
achievement and preservation of international peace and
security. We have witnessed in recent times the end of the
cold war and the dramatic reduction in East-West tensions.
At the same time, we have witnessed the tragic emergence
of horrific levels of ethnic tension, regional instability and
intra-State upheavals, which have threatened international
peace and security. These have severely tested the mettle of
the United Nations system and the community of nations as
a whole.
The challenges to peacemakers and peacekeepers in
this period have been many. We must, today, recognize the
successes that have been achieved through combined
multilateral and regional action in the spirit of the Charter.
A functioning multilateral system should work effectively
to restrain aggression and the exercise of military power.
We must resist tendencies towards unilateralism which are
unhealthy and negative signs for the international system.
We must insist that the established mechanisms for conflict
resolution and decision-making in relation to issues of
multilateral security are upheld.
Jamaica and sister nations of the Caribbean joined the
international community in mounting a United Nations
Mission in Haiti that brought an end to the wanton violence
and the tragedies at sea that characterized the period of
military dictatorship in that country.
The return of democracy has brought renewed hope,
opportunity and optimism to the people of Haiti. These
sentiments can be sustained only if we continue to help the
Government and people of Haiti to overcome the obstacles
that still confront them in this quest. It is important that the
United Nations Support Mission in Haiti be given the
means necessary to enable it to meet its objectives. It is
even more critical that the international community commit
itself to providing the technical and financial resources
necessary to assist Haiti to achieve economic and social
development.
The nations of the Caribbean seek to maintain a
climate free of tension and confrontation. We seek the
normalization of relations, which will reduce the
atmosphere of uncertainty and the dangers of
confrontation in the region. We seek this in an
atmosphere of respect for sovereign rights and a
commitment to the peaceful settlement of disputes. We
reject the extra-territorial application of national
legislation, which is inconsistent with international law.
Within the wider Caribbean, we continue to pursue
the goal of regional integration through the Caribbean
Community (CARICOM) and the Association of
Caribbean States. It is our objective to achieve the
creation of a Caribbean zone of peace and cooperation.
We are united by a common determination to remove the
barriers that divide us and to protect the precious natural
heritage that we share. For this we have to engage the
active participation of all countries in the region.
We wish to commend the efforts of African
Governments and the Organization of African Unity to
overcome the grave difficulties that Africa has been
experiencing. We particularly welcome the initiative for
a conference on peace, security and stability in the
African Great Lakes region. We can only hope that,
through a comprehensive approach, lasting solutions can
be found to the situations in Burundi and Rwanda. We
reiterate our strong support for the efforts of the
international community to implement the United Nations
New Agenda for the Development of Africa in the 1990s
and the United Nations System-wide Special Initiative on
Africa.
We are encouraged by recent events in Bosnia and
Herzegovina, which have paved the way for elections in
that country, and look forward to the restoration of
stability and a harmonious relationship among its people.
We support the position that the Middle East peace
process should be consolidated and proceed on the basis
of the principles already agreed and accepted by all
parties. There should be no turning back. Peace is
attainable if the parties approach negotiations in a spirit
of accommodation and compromise, and recognize their
common interest in ensuring stability and mutual respect
for each other’s rights. We hope that the talks, which
begin today at the invitation of President Clinton, will
lead to a speedy agreement among the parties.
While the United Nations must focus critical
attention on the crises caused by conflict and violent
confrontation, it must never lose sight of the root cause of
instability and tension — poverty, deprivation, hunger
16


and disease. It is in the depth of human misery that the
swords of anger and division are most quickly unsheathed.
A commitment to the goals of peace and security is
meaningless without a commitment to fostering sustained
economic growth and sustainable development, and to
waging war on poverty and human misery.
The emerging global economic environment gives us
cause for both optimism and grave anxiety. Phenomenal
economic growth in a few countries is contrasted with
decline and stagnation in the majority. An increasingly
affluent world coexists with a huge and marginalized
underclass. This polarization is reflected both internally and
externally.
A failure to address inequities can and will inevitably
lead to what the 1996 Human Development Report so
graphically describes on page 8 as
“a world gargantuan in its excesses and grotesque in
its human and economic inequalities.”
For many low-income countries that lack adequate
access to development capital and other resources, official
development assistance remains a critical but diminishing
source of support. Moreover, the problem of external debt
is also a burden for many of these countries. Agreed
arrangements have proved inadequate in alleviating debt
burdens, and alternate strategies still have to be found.
It is against this background that Jamaica continues to
insist that achieving sustained economic growth and
sustainable development must remain a priority objective of
the global agenda. In the series of global conferences
ending recently with the Second United Nations Conference
on Human Settlements (Habitat II), Governments
demonstrated their ability to collaborate in analyzing socio-
economic and environmental problems.
Taken together, these conferences represent deliberate
efforts to define a framework for development cooperation
and multilateral commitments. These global forums have
raised the level of awareness of development issues. We
should now not allow inertia to take over. It is essential,
therefore, that we honour the commitments and meet the
internationally agreed targets emanating from these
conferences. Their success depends on political will and the
provision of adequate resources to ensure follow-up and
implementation.
The 1997 special session devoted to the assessment
and review of the implementation of Agenda 21 and the
results of the 1992 United Nations Conference on
Environment and Development in Rio will provide an
ideal opportunity for the international community to
assess progress in carrying out the agreed commitments.
For small island developing countries, the review
process is of great significance, and we hope it will
provide the momentum fully to implement the Barbados
Programme of Action.
Governments, including my own, have created their
own framework for implementation at the national level.
Jamaica has embraced the concept of sustainable
development, and our policies have been oriented towards
achieving these goals.
The main challenge faced by small island developing
States is to find the resources to develop a programme
that is designed to reduce the vulnerability of their
economies and generate economic growth and
development. This envisages a systematic approach to the
categorization of island developing countries by
specialization or socio-economic performance.
The Uruguay Round agreements, on which the
World Trade Organization is founded, provide the
framework for a liberalized multilateral trading system.
Many developing countries are unlikely to benefit in
the short term from the Uruguay Round agreements.
Structurally weak and vulnerable developing countries
require favourable arrangements and equitable terms and
conditions to enable them to make the necessary
adjustments to participate successfully in world trade.
Free trade must never be viewed as an end in itself;
it must be a vehicle for development. It is for this reason
that the World Trade Organization recognizes the need for
special and differential treatment for developing countries
and waivers for special trading regimes. This must be
respected in both letter and spirit.
We are of the firm view that no action should be
taken to erode our vital interests or remove equitable and
long-standing arrangements that affect the very economic
survival of some developing countries. In this context, I
refer to the current action by a coalition of powerful
special interests with respect to the special terms enjoyed
by a number of developing countries through their
arrangements with the European Union. It has been made
abundantly clear that the removal of preferences would
17


have a serious negative impact on the economies of
Jamaica and other Caribbean countries.
My delegation therefore calls upon those who would
seek to use the World Trade Organization as an instrument
to attack the very foundation of the economies of small
developing States to desist from this course of action. The
thoughtless assault upon the Lomé Banana Protocol is of
great concern to my country and to sister Caribbean banana
producers, which stand to suffer economic devastation if the
selfish acts of these powerful interests are allowed to
succeed.
The trend towards globalization is irreversible, but not
all of us are capable of making the adjustments necessary
in the short term to cope with its consequences. The United
Nations Conference on Trade and Development (UNCTAD)
has an important role to play in assisting developing
countries to meet the challenges brought about by
globalization and liberalization and to facilitate their
integration in the world trading system. In this regard, we
welcome the renewed vigour of this body, as exemplified
at the ninth session of UNCTAD, where Governments
reaffirmed the relevance of UNCTAD’s mandate as the
focal point for dealing with trade and related development
issues.
It is necessary to examine and assess the United
Nations system and its capacity to respond to political and
humanitarian emergencies. The United Nations must begin
to link peace-keeping and peacemaking in a more coherent
and consistent manner. We note the work in this regard
taking place in the Assembly’s Informal Open-ended
Working Group on an Agenda for Peace. We recognize the
need for a rapidly deployable unit and support the efforts to
put this in place.
An important step was taken in the field of
disarmament recently with the adoption of the
Comprehensive Nuclear-Test-Ban Treaty (CTBT). Jamaica
regards the CTBT as an incremental step and looks forward
to the next stage, which is the adoption of a programme to
achieve the ultimate goal of complete nuclear disarmament.
Those States with nuclear capabilities have a responsibility
to carry out their obligations in good faith not only in
regard to nuclear testing, but also with respect to non-
proliferation.
The problem of drug abuse and illicit traffic in
narcotics continues to pose a serious threat to society. The
extent of drug abuse and drug trafficking shows that it
transcends national and geographic boundaries. National
commitment and international cooperation are therefore
required to address this problem. It is against this
background that Jamaica strongly supports the convening
of a special session of the General Assembly in 1998 to
address the illicit trafficking in and use of drugs. At the
same time, we must recognize the impact of related
criminal activity, which is spawned by the illicit drug
trade. Of particular concern is the nexus between drug
trafficking and trafficking in arms and high-powered
weapons. We urge those States that are producers of these
arms to be more vigilant in enforcing control over their
distribution and illegal export.
Since we met last year, significant developments
have occurred with regard to the implementation of the
Convention on the Law of the Sea. With the completion
of elections to the various institutions of the authority, the
International Seabed Authority is now operational. We
congratulate Secretary-General Mr. Satya Nandan on his
election and express our confidence that his leadership
and guidance will enable the Authority to discharge its
mandate. It is vital that adequate resources be provided in
order to ensure that the Authority becomes firmly
established.
We also take this opportunity to welcome the
historic election on 1 August of the members of the
International Tribunal for the Law of the Sea. We look
forward to the inauguration of the Tribunal in its host city
of Hamburg later this month. This will be another
landmark in the process of the implementation of the
Convention on the Law of the Sea.
We should note the tremendous achievements of the
United Nations in the progressive development of
international law. A significant number of instruments
have been concluded that provide the legal underpinnings
of the multilateral system. It is a dynamic process which
is helping to bring more order to international relations.
The creation of an international criminal court is among
the latest initiatives on which substantive work has been
done. Jamaican experts have participated actively in the
progressive development of international law. We are
ready to contribute further to the machinery of the
international legal system.
To respond to a multitude of challenges, the United
Nations needs to be renewed and revitalized. There is a
strongly shared perception that we must proceed
expeditiously with the task of bringing about the much-
needed reform of the United Nations system in the
collective interest. The initiative to restructure and
18


improve performance, productivity and the cost-
effectiveness of the United Nations system is an important
one. The adoption of resolution 50/227 — which contains
further measures for the restructuring and revitalization of
the United Nations system in the economic, social and
related fields — is evidence of the efforts to improve the
operational aspects of the work of the system. Jamaica is
committed to working with other Member States throughout
this session of the General Assembly to continue the
process of strengthening the Organization.
The persistence of disputes and conflicts suggests the
need for strengthening the United Nations machinery for
dealing with these problems. The Security Council, which
under the Charter of the United Nations holds the mandate
for the maintenance of international peace and security, has
an important and strategic role to play in the process. As
we all know, aspects of its composition and role are
currently under review. Certainly, it is acknowledged that
we should be moving in the direction of greater
democratization and increased participation by Member
States in critical decisions affecting the international
community. The expansion of the membership of the
United Nations and the significant changes in the political
and economic conditions in Member States must surely be
important factors in determining changes in the composition
of the Council and the status of its members.
Jamaica is not committed to any rigid formula for
change, but whatever formula is arrived at should satisfy
the need for democratic participation consistent with the
sovereign equality of States and with the equitable
distribution of seats. The need for reform should be
matched by increased political will to use the machinery of
the United Nations for the peaceful settlement of disputes
and to cooperate with conciliation efforts under the auspices
of the Secretary-General.
Reform must not be for its own sake. The purpose of
reform must be to strengthen the capacity to deliver
responsive and responsible leadership on questions of peace
and security, socio-economic development, human rights
and environmental protection.
We understand and support the need for reform of the
administrative and management process in the system, but
what we cannot accept are unilateral actions to force reform
by withholding assessed contributions to the United
Nations. This has brought the Organization to the brink of
insolvency and is hampering the very efforts being made
for reform and restructuring. More critical are the serious
consequences for the development programmes of the
United Nations.
The current crisis will not be resolved until Member
States pay their arrears and assessed contributions
promptly and without conditions. At the same time, we
recognize the need to examine carefully the existing
formula for contributions. The establishment of any new
formula must be based on the principles of equity and the
capacity of Member States to pay.
The agenda of issues before us at this session shows
that there is a great deal to be done. In many areas, we
have made progress, even if it has been slow. It is
essential that we continue to make the effort, through
discussion, debate and negotiation, to find solutions that
remove from our world the threats of war and conflict
and the pain of poverty and misery. Through our joint
efforts we can make progress, reach compromises and
arrive at solutions that will make our world safer and give
each and every one of us a greater stake in the future.




